Citation Nr: 9931390	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  98-18 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for 
myocarditis.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1952 
to January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Oakland California wherein the RO granted service connection 
for myocarditis and assigned a noncompensable evaluation.

In this case, the Board must address what issue or issues are 
properly before it at this time.  Under the provisions of 38 
U.S.C.A. § 7105(a) (West 1991), an appeal to the Board must 
be initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  The following sequence is required.  There 
must be a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. §§ 
20.200, 20.201, 20.202, and 20.203 (1999).

The veteran has filed numerous claims for VA compensation.  
In October 1998, the veteran's representative cited two 
issues currently on appeal, increased evaluation for service-
connected myocarditis and service connection for arthritis of 
the left foot.  Based on a review of the record, the Board 
finds that only one issue is before it at this time, that is, 
entitlement to an initial compensable evaluation for 
myocarditis.  

Specifically, in June 1998, the RO denied, inter alia, the 
claims, of entitlement to service connection for low back 
pain and traumatic arthritis, both hands and left foot, and 
assigned a noncompensable evaluation for service-connected 
myocarditis.  

A notice of disagreement was filed in August 1998 and a 
statement of the case was issued in August 1998.  A timely 
substantive appeal was submitted in October 1998 wherein the 
veteran clearly stated he is limiting his appeal to the 
issues of chronic recurrent lower back pains and abnormal 
heart condition.  Service connection for chronic lumbosacral 
strain was granted with an evaluation of 20 percent in 
February 1999.  Thus, as noted above, the only issue before 
the Board at this time is entitlement to an initial 
compensable evaluation for service-connected myocarditis.  


FINDING OF FACT

Myocarditis is not manifested by identifiable valvular 
lesion, slight dyspnea, followed by active rheumatic heart 
disease or by workload, of greater than seven metabolic 
equivalents (METs) but not greater than ten METs, resulting 
in dyspnea, fatigue, angina, dizziness, syncope, or 
requirement of continuous medication.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
service-connected myocarditis have not been met.  38 U.S.C.A. 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1, 4.7, 
4.20, 4.27, 4.104, Diagnostic Codes, 7000, 7002 (effective 
prior to January 12, 1998); 38 C.F.R. § 4.104, Diagnostic 
Code, 7002 (effective January 12, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show the veteran was hospitalized and 
diagnosed with acute myocarditis in January 1965.  His 
myocarditis was presumed to be of viral origin.  


Clinical record of September 1967 indicated the veteran had a 
viral myocarditis with no residual problems.  It indicated he 
had no chest pain, dyspnea or murmurs.  A September 1967 
electrocardiogram (EKG) showed acute premature ventricular 
contraction.  

On VA examination in March 1998, the veteran reported that in 
1967 he was too close to a gas grenade and had a rapid 
heartbeat.  He also reported that his exercise tolerance was 
normal.  VA physical examination of his cardiovascular system 
showed soft heart tones and no murmurs and there was no 
irregularity of the heart noted.  The examiner's diagnosis 
was history of myocarditis with well-healed process, and 
persisting premature ventricular contractions on occasion.  
His MET was estimated from 12 to 14.

In December 1997 the veteran filed a claim, in pertinent 
part, for myocarditis, residuals, irregular heart beat.  In 
June 1998 the RO granted service connection and assigned a 0 
percent evaluation effective in December 1997.  In August 
1998 the veteran filed notice of disagreement contending that 
he continuously feels pain from his heart.

It was noted in a September 1998 letter from a physician, 
associated with the American Board of Orthopaedic Surgery, to 
the veteran's physician that the veteran works as a starter 
and marshal at a local golf course.  It was also noted that 
he was taking no medications.

At his personal hearing in October 1998 the veteran testified 
concerning the nature and severity of symptomatology produced 
by his service connected myocarditis.  He contended that his 
service connected myocarditis caused greater impairment which 
warranted a higher evaluation.  He testified that his private 
physician is treating him for myocarditis.  Hearing 
Transcript (Tr.), p. 3.  He also stated that a doctor who his 
physician referred him prescribed lisinopril.  Tr., p 5.




Moreover, at his personal hearing the veteran presented 
medical records from his current physician dated September 
1998 and October 1998 along with an echocardiogram dated 
September 1998.  The physician's report noted that the 
veteran's cardiopulmonary examination was unremarkable.  The 
echo study revealed the presence of hypertension and moderate 
global left ventricular hypokinesis.  The physician 
recommended continual follow-up for cardiomyopathy and 
treatment with medications.  There was no diagnosis of 
myocarditis.

Upon VA examination in January 1999, the medical examiner 
diagnosed a history of myocarditis with premature ventricular 
contractions and hypertension with left ventricular 
hypertrophy and left ventricular dysfunction.  The examiner 
noted that he could not confirm or deny the presence of 
myocarditis but that it was less likely than not that the 
echocardiogram findings were due to myocarditis.  

Moreover, the examiner stated that electrocardiogram (ECG) 
findings of premature ventricular contraction (PVC) with 
serial thrombin time (STT) abnormalities were non-specific 
and that there were no changes on ECG which were diagnostic 
of myocarditis but more suggestive of hypertensive 
cardiomyopathy.  

Additionally the examiner noted that the veteran's 
enlargement of the heart was more likely due to his 
hypertension than the vague history of myocarditis.  Further 
he stated that the veteran's non-specific STT abnormalities 
and/or left ventricular hypertrophy and premature ventricular 
contractions could be consistent with his myocardial 
dysfunction from hypertension.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).



The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology  are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by  analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

The diagnostic code numbers appearing opposite the listed 
ratable disabilities are arbitrary numbers for the purpose of 
showing the basis of the evaluation assigned and for 
statistical analysis in the VA, and as will be observed, 
extend from 5000 to a possible 9999.  Great care will be 
exercised in the selection of the applicable code number and 
in its citation on the rating sheet.  No other numbers than 
these listed or hereafter furnished are to be employed for 
rating purposes, with an exception as described in this 
section, as to unlisted conditions.  

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be ``built-up'' as follows:  The first 2  digits 
will be selected from that part of the schedule most closely 
identifying the part or system of the body involved, the last 
2 digits will be "99'' for all unlisted conditions.  This 
procedure will facilitate a close check of new and unlisted 
conditions, rated by analogy.  In the selection of code 
numbers, injuries will generally be represented by the number 
assigned to the residual condition on the basis of which the 
rating is determined.  With diseases, preference is to be 
given to the number assigned to the disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (1999).

The common types of disease of the heart are those of 
rheumatic, syphilitic, arteriosclerotic, hypertensive, or 
hyperthyroid etiology.  Determinations of relationship to 
service and evaluation, in the case of disability due to 
disease of the heart, require accurate identification of the 
disease, as an active or residual condition, with the 
complete required classification of etiology, structural 
lesions, manifestations, and capacity for work.  Many common 
diagnoses following the First World War do not represent 
disease entities.  

"Chronic myocarditis," for example, except as a continuing 
inflammation following an identified acute myocarditis due to 
rheumatic fever or other infectious agent, is not a 
satisfactory diagnosis; there should be further 
identification of the etiological agent and structural 
lesions, prior to the rating action.  


The very common diagnosis "mitral insufficiency" is 
likewise unsatisfactory as reflecting organic valvular 
disease in the absence of associated mitral stenosis, 
definite cardiac enlargement without other causes, or history 
of rheumatic manifestations.  An acceptable diagnosis cannot 
be based upon the presence of systolic murmurs alone.  
Tachycardia and bradycardia, the various arrhythmias, and 
cardiac hypertrophy or dilatation, do not represent generally 
acceptable diagnoses, and elevation or depression of the 
systolic or diastolic pressure is usually a manifestation of 
disease, rather than a clinical entity.  38 C.F.R. § 4.100 
(effective prior to January 12, 1998).

The veteran's is currently assigned a noncompensable 
evaluation under Diagnostic Codes 7000 and 7200.

Acute bacterial or rheumatic pericarditis (Diagnostic Code 
7002) is rated as rheumatic heart disease, Diagnostic Code 
7000, and provides:  inactive rheumatic heart disease, with 
definite enlargement of the heart confirmed clinically and by 
roentgenogram; dyspnea on slight exertion; rales, pretibial 
pitting at end of day or other definite signs of beginning 
congestive failure; and more than sedentary employment is 
precluded is rated 100 percent disabling.  

Rheumatic heart disease as an active disease and with 
ascertainable cardiac manifestation for a period of six 
months is rated 100 percent disabling.  Inactive rheumatic 
heart disease with the heart definitely enlarged; severe 
dyspnea on exertion, elevation of systolic blood pressure, or 
such arrhythmias as paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia; more than light manual 
labor is precluded is rated 60 percent disabling.  Inactive 
rheumatic heart disease from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations, during 
the episode or recurrence, for three years, or diastolic 
murmur with characteristic EKG manifestations or definitely 
enlarged heart is rated 30 percent disabling.  

Inactive rheumatic heart disease, with identifiable valvular 
lesion, slight, if any dyspnea, the heart not enlarged; 
following established active rheumatic heart disease is rated 
10 percent disabling.  38 C.F.R. § 4.104, Diagnostic Codes 
7000, 7002 (effective prior to January 12, 1998).

Effective January 12, 1998, the provisions of 38 C.F.R. § 
4.104, Diagnostic Code 7002 were amended to read as follows:  
Note (1):  Evaluate cor pulmonale, which is a form of 
secondary heart disease, as part of the pulmonary condition 
that causes it. Note (2):  One MET (metabolic equivalent) is 
the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  

Pericarditis for three months following cessation of therapy 
for active infection with cardiac involvement is rated 100 
percent disabling.  Thereafter, with documented pericarditis 
resulting in chronic congestive heart failure, or workload of 
3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope or left ventricular dysfunction with an 
ejection fraction of less than 30 percent is rated 100 
percent disabling.  More than one episode of acute congestive 
heart failure in the past year or workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness or syncope or left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent is rated 60 
percent disabling.  Workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or evidence of cardiac hypertrophy or 
dilatation on EKG, echocardiogram, or X-ray is rated 30 
percent disabling.  Workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope or continuous medication is required is 
rated 10 percent disabling.  
38 C.F.R. § 4.104, Diagnostic Code 7002 (effective January 
12, 1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the veteran's myocarditis must be evaluated under 
both the old and the new rating criteria to determine which 
version is more favorable to the veteran.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).



Analysis

The Board notes that the veteran's claim of entitlement to an 
initial compensable rating for myocarditis is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107; that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  In general, an allegation of increased 
disability is sufficient to establish a well grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

Where the veteran has presented a well-grounded claim, VA has 
a duty to assist the veteran in the development of facts 
pertinent to his claim. The Board is satisfied that all 
relevant facts have been properly developed.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

The Board notes that the RO has set out that the veteran's 
myocarditis is evaluated under 38 C.F.R. § 4.104, Diagnostic 
Codes 7000, 7002.  Such diagnostic codes pertain to rheumatic 
heart disease and pericarditis and myocarditis would be rated 
analogously to such heart diseases.  See 38 C.F.R. § 4.20 
(1999).  The veteran has been provided the essential rating 
criteria.  The Board finds the current rating scheme as 
applied by the RO is appropriate for the veteran's disability 
in view of the diagnosis and symptomatology.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 
(1999).

The veteran has been provided with the amended provisions for 
the cardiovascular system, via the issuance of a February 
1999 Statement of the Case wherein the RO provided the 
veteran with both the previous and amended regulations.  
Accordingly, he has had the opportunity to provide argument 
in support of his claim under those provisions.  The agency 
of original jurisdiction has had the opportunity to 
adjudicate the claim according to the new provisions.  

Therefore, the Board determines that the veteran is not 
prejudiced by the change in law that occurred after the 
initiation of his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  The Board will consider both the previous 
and amended rating criteria and apply that criteria which are 
most favorable to the veteran.

The Board finds an increased rating is not warranted for 
myocarditis under the rating criteria in effect prior to 
January 12, 1998 under Diagnostic Codes 7000 and 7002.

There is no evidence of record that the veteran has 
identifiable valvular lesion, slight dyspnea, or that his 
heart has enlarged following established active rheumatic 
heart disease.  The September 1998 echocardiogram study 
revealed the veteran had moderate right atrial, left atrial, 
and right ventricular enlargement.  The veteran testified at 
his RO hearing in October 1998 that his current physician, 
Dr. J. is treating him for myocarditis and requested follow-
up within the next two weeks.  Tr., p.3.  

Treatment notes from Dr. J reveal that the veteran's 
cardiopulmonary examination was unremarkable.  His 
electrocardiogram revealed global hypokinesis at ejection 
fraction of 40 percent.  The doctor recommended continual 
follow-up for cardiomyopathy and treatment with medications.  
No diagnosis of myocarditis was made.  At the time of the 
most recent VA examination conducted in January 1999, the 
symptomatology resulting from the service-connected 
myocarditis did not approximate the rating criteria necessary 
for a compensable rating under Diagnostic Code 7000 and 7002 
in effect prior to January 12, 1998.

Moreover, the new criteria for rating myocarditis are not 
more favorable for the veteran.  The symptomatology produced 
by the veteran's service-connected myocarditis continues to 
most nearly approximate the criteria associated with a 
noncompensable evaluation.  That is, the evidence of record 
does not demonstrate the presence of symptomatology resulting 
from myocarditis as required for a compensable evaluation.  

In this regard, symptomatology including a workload greater 
than 7 METs but not greater than 10 METs resulting in 
dyspnea, fatigue, dizziness, syncope, or a requirement for 
continuous medication resulting from his service-connected 
myocarditis is required for a compensable evaluation.  38 
C.F.R. § 4.104, Diagnostic Code 7002 (1999).  This type of 
symptomatology is not shown in the veteran's case.  Thus, the 
veteran's myocarditis does not warrant a compensable 
evaluation under Diagnostic Code 7200 (effective January 12, 
1998).

The Board finds an increased rating is not warranted for 
myocarditis under the rating criteria effective prior to 
January 12, 1998 under Diagnostic Codes 7000 and 7002, or 
since January 12, 1998 under Diagnostic Code 7002.  As 
indicated above, the evidence of record shows that 
symptomatology resulting from myocarditis does not satisfy 
the criteria necessary for a compensable evaluation.  
Consequently, a compensable evaluation for myocarditis is not 
warranted. 

No question has been presented as to which of two evaluations 
would more properly classify the severity of myocarditis.  38 
C.F.R. § 4.7 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such a conclusion on its own.  
In the case at hand, the Board notes that the RO not only 
provided the veteran with the criteria for assignment of an 
extraschedular evaluation, it also discussed the provisions 
thereof in light of his claim and determined that he was not 
entitled to an increased evaluation on an extraschedular 
basis.

The Board agrees with the determination of the RO in this 
instance.  The noncompensably evaluated myocarditis has truly 
not rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of the regular schedular standards.  The is 
no basis upon which to predicate referral of the case to the 
Undersecretary for Benefits or the Director of the VA 
Compensation and Pension Service for consideration of 
assignment of an increased (compensable) evaluation for 
myocarditis on an extraschedular basis.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a compensable rating.  

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for his myocarditis 
on the occasion of the grant of service connection by the RO 
in June 1998, rather than an increased rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 9.  In the case at hand, the 
Board notes that staged ratings are not applicable.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that the evidence demonstrates that 
myocarditis does not warrant a compensable evaluation. 


ORDER

Entitlement to an initial compensable evaluation for 
myocarditis is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

